REQUESTED BY: Dear Senator George:
This letter is in response to your recent inquiry concerning Legislative Bill 836, which is now pending before the Legislature.
Your inquiry questions whether LB 836 is constitutional, particularly with respect to the creation of a lien on property for unpaid electrical bills where the property is being rented.
Our research did not find any Nebraska Supreme Court decisions on this particular point, however, the general authority is that this type of legislation is constitutional.
In 64 Am.Jur.2d, Public Utilities, § 61, at page 593, we find:
   "To create a lien on property for unpaid public service bills, such as water bills, the authority of the legislature is necessary. A mere regulation of a water company is not sufficient to create such a lien; nor, in the absence of statutory authority, can a municipal corporation, by ordinance, make delinquent water rentals a lien upon property as against a subsequent owner or occupant who did not contract the charges or make default in their payment. A lien authorized by statute may be imposed upon property for the collection of unpaid water charges incurred by the present or former occupant thereof, at least where an implied consent by the owner to the introduction of the utility to the property can be found. The statutory imposition upon property of a lien for charges for a utility supplied to a user other than the owner has been held not to deprive the owner of due process of law, nor to impair the obligation of contract."
In 19 A.L.R. 3d 1227, at page 1241, the author of the annotation on this particular subject states:
   "The validity of statutes or ordinances providing for liens which secure the payment of charges for utilities introduced to a property, irrespective of who is the user, have been sustained against broad constitutional objections.
   Thus, the imposition upon property of a governmental lien for water supplied to a user other than the owner has been held not to deprive the owner of due process of law within the meaning of the Fourteenth Amendment."
For these reasons, we feel that LB 836 is constitutional.